Citation Nr: 1216404	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  07-15 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to an initial evaluation in excess of 20 percent for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from May 1995 to August 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2006 and July 2006 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In December 2008, prior to its certification to the Board, the Veteran withdrew his claim for a higher rating for his right shoulder disability.  Therefore, this issue is not in appellate status.  See 38 C.F.R. § 20.204(b) (2011) (a substantive appeal may be withdrawn at any time before the Board promulgates a decision).  

The claim for a higher evaluation for the left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record is in equipoise regarding whether the Veteran's current right ankle disability is related to service.


CONCLUSION OF LAW

A right ankle disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

However, given the fully favorable decision contained herein, the Board finds that discussion of the VCAA notice provided to the Veteran is unnecessary, since any deficiency in the timing or content of such notice would constitute harmless error.  To whatever extent the decision of the Court in Dingess, supra, requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as a disability ratings and effective dates, the Board finds that the RO will address any applicable downstream issues when effectuating the award and therefore any failure to provide this notice at this junction cannot prejudice the claimant because he will be free to appeal any unfavorable finding by the RO regarding the disability rating and effective date.

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim

The Veteran contends, in substance, that his current right ankle disability was caused by his repeated reinjuring his ankle following a 2000 sprain because of the physical demands of his job as a cavalry scout.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).

As a current disability, a November 2005 operation report shows that the Veteran had reconstruction of two ligaments of his right ankle because of lateral instability.  This opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Accordingly, the Board finds that the record contains competent and credible evidence of the Veteran having a current disability.  See McClain, supra; Hickson, supra.

As to an in-service injury, the Veteran service treatment records dated in July and August 2001 show his being treated for right ankle pain diagnosed as a Grade II sprain.  Moreover, the Veteran's DD 214 shows that his occupational specialty was cavalry scout.  Furthermore, the Board finds that the Veteran is both competent and credible to report on what he can see and feel such having to engage in very strenuous physical training while a cavalry scout.  See Davidson, supra.  The Board also finds that the Veteran is both competent and credible to report on having problems with right ankle pain and limitation of motion ever since his 2001 right ankle sprain even when not documented in his service treatment records.  Id.  Accordingly, the Board finds that the record also documents an in-service injury.  See Hickson, supra.  

As to evidence of a relationship between the post-service right ankle disability and his documented right ankle injury while on active duty, as explained above, service treatment records do in fact document at least one instance when he was treated for a right ankle sprain.  Also as explained above, the Veteran's records confirm his claims regarding serving in a very physically demanding occupational specialty-cavalry scout.  As also explained above, the Board finds that the Veteran is both competent and credible to report on what he can feel and see, such as right ankle pain and limitation of motion since his documented 2001 injury, while on active duty and since that time even when not documented in his subsequent medical records because this problem comes to him through his senses.  See Davidson, supra.  Furthermore, the record shows that just three months after the Veteran's separation from his ten years of active duty as a cavalry scout he underwent right ankle reconstruction surgery.  

While the Veteran was provided with a VA examination in September 2007 to obtain an opinion as to the etiology of his current right ankle disability, the Board does not finds the opinion credible because the examiner opined that it was not due to his military service because it was unknown what lead to the claimant having reconstruction surgery in 2005 and because he could not find any documentation of the injury the appellant claimed caused the need for his surgery in his medical records.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."); Also see Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that in order to rely on a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or be apparent upon a review of the record.).  Moreover, even if it was credible, the Board notes that nothing in the opinion directly contradicts the lay and medical evidence found in the record regarding continuity of symptomatology.

Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that service connection is warranted for a right ankle disability.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.  


ORDER

Entitlement to service connection for a right ankle disability is granted. 


REMAND

As to the claim for a higher evaluation for a left knee disorder, the Veteran's VA treatment records make reference to medical records that can only be viewed in Vista Imaging.  However, the Board does not have access to Vista Imaging.  Moreover, the Board finds that adjudication of the claim may not go forward without it being able to review these identified medical records.  Therefore, the Board finds that a remand is required to obtain and associate with the claims file copies of the Veteran's records that are found in Vista Imaging.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them). 

In this regard, while the Veteran reported that he receives ongoing treatment from the Puget-Sound and the Salem VA Medical Centers, his post-March 2011 treatment records from these facilities do not appear in the claims file.  Therefore, while the appeal is in remand status, an attempt should be made to obtain and associate with the record these outstanding medical records.  Id.

Given the above development, as well as the fact that the Veteran has not been afforded a VA examination of his left knee since 2007, the Board finds that while the appeal is in remand status he should also be provided with a new examination to ascertain the current severity of his left knee disorder.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment). 

Given the Veteran's complaints of pain and instability, when readjudicate the claim the RO/AMC should be mindful of 38 C.F.R. §§ 4.40, 4.45 (2011) and the Court's holdings in DeLuca v. Brown, 8 Vet. App. 202 (1995) as well as VAOPGCPREC 23-97 (July 1, 1997); 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998); and VAOPGCPREC 09-04 (September 17, 2004); 69 Fed. Reg. 59990 (2004).

Accordingly, this issue is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should obtain and associate with the record copies of the Veteran's records that are found in Vista Imaging.  All actions to obtain the requested records should be documented fully in the claims file.  

2.  The RO/AMC should obtain and associate with the record all of the Veteran's post- March 2011 treatment records from the Puget-Sound and the Salem VA Medical Centers.  All actions to obtain the requested records should be documented fully in the claims file.  

3.  After undertaking the above development to the extent possible, the RO/AMC should provide the Veteran with an examination for his left knee disorder.  The claims file should be provided to the examiner in connection with the examination.  All indicated tests and studies deemed appropriate by the examiner, including X-rays, must be accomplished and all clinical findings should be reported in detail.  The examiner should provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his left knee disorder.  In this regard, the examiner should conduct complete range of motion studies that report his left knee's extension and flexion and discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any further limitation of extension and flexion as well as function.  If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.  The examiner should also comment on any instability and provide an opinion as to its severity.

4.  The RO/AMC should thereafter readjudicate the claim.  In readjudicate the claim, the RO/AMC should consider the Veteran's pain or other limitation of function, VAOPGCPREC 23-97, VAOPGCPREC 9-98, and VAOPGCPREC 09-04 as well as whether staged ratings are needed.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra, and Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

5.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


